                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

MANNA MASSAQUOI,                          :

                    Plaintiff             :    CIVIL ACTION NO. 3:15-2448

      v.                                  :          (JUDGE MANNION)

CHAPLAIN S. MORRIS, et al.,               :

                    Defendants            :

                                  MEMORANDUM

      Pending before the court is the January 18, 2019 report of Judge
William I. Arbuckle, which recommends that the unopposed DOC Defendants’
motion for summary judgment, (Doc. 80), be granted in its entirety. (Doc.
110). Plaintiff, Manna Massaquoi, is a prisoner confined at SCI-Smithfield,
and in this civil rights action filed pursuant to 42 U.S.C. §1983, he claims that
the eight defendants, all officials of the prison, violated his constitutional rights
by denying his request for a religious exemption from the DOC’s haircut policy
and, by issuing misconducts and disciplinary sanctions against him when he
refused to cut his hair. Plaintiff also claims that the defendants retaliated
against him for filing a grievance regarding the denial of his request for an
exemption.1

      1
          The court notes that:

          The DOC has an inmate Hygiene and Grooming Policy, DC–ADM 807.
          The Policy provides, in pertinent part “Hair that does not fall below the
          top of the collar (afro styles no longer than four inches) shall be
          permitted[.]” Section E of DC–ADM 807 sets forth the procedures that
          an inmate must follow in order to obtain an exemption to the grooming
      Neither the plaintiff nor DOC Defendants have filed any objections to
Judge Arbuckle’s report. The time within which to file objections has expired.
      Where no objection is made to a report and recommendation, the court
should, as a matter of good practice, “satisfy itself that there is no clear error
on the face of the record in order to accept the recommendation.”
Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v.
Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.
Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give
some review to every Report and Recommendation)). Nevertheless, whether
timely objections are made or not, the district court may accept, not accept or
modify, in whole or in part, the findings or recommendations made by the
magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31. Upon review, the
report and recommendation of Judge Arbuckle will be adopted in its entirety.
      Initially, Judge Arbuckle recommends that DOC Defendants’ motion be
granted under the six factors identified in Poulis v. State Farm Fire and
Casualty Co., 747 F.2d 863, 868 (3d Cir. 1984). Even though Judge Arbuckle
thoroughly analyzes the relevant factors and the court concurs with his
analysis, the court will also grant DOC Defendants’ motion based on its merits
which are also examined in detail in the Judge’s report.
      The court has reviewed the reasons presented by Judge Arbuckle for
recommending that the DOC Defendants’ motion for summary judgment be
granted regarding all of the plaintiffs’ claims against all of the defendants.


       policy for legitimate religious purposes.

 Thompson v. PA. DOC, 2007 WL 404056, *1–*2 (M.D.Pa. Feb. 1, 2007).

                                        2
Because the court agrees with the sound reasoning that led Judge Arbuckle
to the conclusions in his report and finds no clear error on the face of the
record, the court will adopt the report in its entirety. An appropriate order shall
issue.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge

Date: February 11, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2015 MEMORANDA\15-2448-01.wpd




                                                                   3
